             Case 2:18-cr-00062-RAJ Document 75 Filed 07/17/20 Page 1 of 4




 1                                                           The Honorable Richard A. Jones
 2
 3
 4
 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6
                                      AT SEATTLE
 7
 8
      UNITED STATES OF AMERICA,                         NO. CR18-062 RAJ
 9
                            Plaintiff                   THIRD AMENDED
10                                                      ORDER FOR RESTITUTION
                       v.
11
      LAILONNIE LEANNE CABIAO-PAGE,
12
                            Defendant.
13
14         On November 15, 2019, this Court entered an Order terminating Defendant’s
15 participation in the Drug Reentry Alternative Model (DREAM) program, granting
16 Defendant’s request to withdraw her previously entered guilty pleas, and granting the
17 government’s request to dismiss with prejudice the criminal charges filed in this case.
18         On November 15, 2019, this Court also accepted the parties’ Stipulation for Order
19 Regarding Payment of Restitution and Retention of Jurisdiction for Enforcement, Dkt.
20 No. 67, and entered an Order for Restitution, Dkt. No. 68.
21         On July 17, 2020, the parties filed a Third Amended Stipulation for Order
22 Regarding Payment of Restitution and Retention of Jurisdiction for Enforcement,
23 notifying the Court that the prior Second Amended Stipulation and this Court’s
24 subsequent Order for Restitution did not account for prior disbursements of restitution
25 payments and failed to incorrectly identified each victim’s proportionate share of the loss
26 amount by percentage instead of using a fixed dollar amount.
27
28
     THIRD AMENDED ORDER FOR RESTITUTION                                UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     CABIAO-PAGE/CR18-062 RAJ - 1                                        SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
                Case 2:18-cr-00062-RAJ Document 75 Filed 07/17/20 Page 2 of 4




 1         The Court having reviewed the parties’ Third Amended Stipulation for Order
 2 Regarding Payment of Restitution and Retention of Jurisdiction for Enforcement filed on
 3 July 17, 2020, hereby accepts the Third Amended Stipulation as drafted and orders:
 4         1.      The previously agreed restitution amount of $83,563.61, less any amounts
 5 paid, shall be due and payable immediately;
 6         2.      The Defendant shall continue making restitution payments through the
 7 clerk of the court in an amount of no less than $25 per month, with the minimum
 8 payment subject to revision by order of the Court depending upon the defendant’s
 9 financial circumstances, until the restitution obligation is satisfied. Payments will be
10 made to the United States District Court, Western District of Washington, referencing
11 case No. CR18-062RAJ, and deliver such payments either personally or by First Class
12 Mail to:
13         United States District Court, Western District of Washington
           Attn: Financial Clerk – Lobby Level
14
           700 Stewart Street
15         Seattle, Washington 98101
16
           3.      The identified victims entitled to restitution are Fred Meyer, Quality Food
17
     Centers (QFC) and Capital One Bank. The previously agreed restitution amount of
18
     ///
19
     ///
20
21 ///
22 ///
23 ///
24
   ///
25
   ///
26
27 ///
28
      THIRD AMENDED ORDER FOR RESTITUTION                                 UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
      CABIAO-PAGE/CR18-062 RAJ - 2                                        SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
                 Case 2:18-cr-00062-RAJ Document 75 Filed 07/17/20 Page 3 of 4




 1 $83,563.61 shall be distributed by the Financial Clerk to the identified victims in the
 2 following amounts to the following addresses:
 3                Victim                      Amount                        Address
 4   Fred Meyer                                     $42,612.65 Fred Meyer
 5                                                             ATTN: 04002-31A Civil
                                                               PO Box 42121
 6                                                             Portland, OR 97242
     Quality Food Centers                           $40,941.56 QFC
 7                                                             10116 NE 8th Street
 8                                                             Bellevue WA 98004

 9                                                               *Please reference Cabiao-
10                                                               Page on the restitution
                                                                 checks
11   Capital One Bank                                      $9.40 Capital One Bank
                                                                 Specialty Investigations
12                                                               PO Box 85582
13                                                               Richmond, VA 23260

14                                                                 *Please reference Capital
                                                                   One Case: Law ID 100501
15                                                                 on restitution checks
16
17         4.       The $300 restitution payments previously paid by the Defendant and

18 distributed to Bank of America shall be applied to reduce the outstanding balances owing
19 to Fred Meyer and Quality Food Centers in the amounts of $153 and $147 respectively.
20         5.       Compliance with this obligation shall be enforced as follows:

21         (i)      Defendant shall report all restitution payments, specifying the amounts paid

22                  and providing proof of payment, in writing to United States Probation, U.S.

23                  Probation Office – Western District of Washington, 700 Stewart Street,

24                  Suite 11101, Seattle, Washington 98101, and the U.S. Attorney’s Office,

25                  Attn: DREAM Executive Review Team, 700 Stewart Street, Suite 5220,

26                  Seattle, Washington 98101, on a quarterly basis, that is, within one week

27                  following expiration of each 90 day period after dismissal of criminal

28                  charges;
     THIRD AMENDED ORDER FOR RESTITUTION                                  UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     CABIAO-PAGE/CR18-062 RAJ - 3                                          SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
               Case 2:18-cr-00062-RAJ Document 75 Filed 07/17/20 Page 4 of 4




 1        (ii)    Defendant shall report employment and wage information, specifying
 2                employer name, address and phone number, and wage/salary amount, in
 3                writing to United States Probation and the U.S. Attorney’s Office, within
 4                one week after employment commences;
 5        (iii)   Defendant shall report change of residential address and phone numbers in
 6                writing to United States Probation and the U.S. Attorney’s Office within
 7                one week of a change;
 8        (iv)    In the event the U.S. Attorney’s Office believes Defendant has defaulted on
 9                her restitution obligation, it shall first advise her in writing and provide an
10                opportunity to cure the default or submit a written explanation to the U.S.
11                Attorney’s Office within one week of receiving the default notice;
12        (v)     If, after reviewing defendant’s response, the U.S. Attorney’s Office
13                continues to believe Defendant has defaulted on her restitution obligation, it
14                shall file with the court an ex parte application seeking an order to show
15                cause why Defendant should not be held in contempt for failing to comply
16                with the Court’s order regarding restitution.
17        6.      This Court shall retain jurisdiction over this matter for purpose of enforcing
18 this Order.
19        IT IS SO ORDERED.
20        DATED this 17th day of July, 2020.
21
22                                                    A
23                                                    The Honorable Richard A. Jones
24                                                    United States District Judge
                                                      Western District of Washington
25                                                    DREAM Judicial Officer
26
27
28
     THIRD AMENDED ORDER FOR RESTITUTION                                   UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     CABIAO-PAGE/CR18-062 RAJ - 4                                           SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
